          Case 1:21-cv-10150-NMG Document 8 Filed 04/06/21 Page 1 of 2

CRAIG THOR KIMMEL
Attorney ID No. 662924
Kimmel & Silverman, P.C.
30 E. Butler Pike
Ambler, PA 19002
Phone: (215) 540-8888
Fax: (877) 788-2864
Email: kimmel@creditlaw.com
Attorney for Plaintiff


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

GARRETT TRAYLOR,                 §
                                 §
         Plaintiff,              §                  Civil Action No. 1:21-cv-10150-NMG
                                 §
         v.                      §
                                 §
CARGUARD ADMINISTRATION, INC. et §
al,                              §
                                 §
         Defendant.              §
                                 §


                                 STIPULATION TO DISMISS


TO THE CLERK:

       Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the dismissal

with prejudice and with each party to bear its own costs and fees.



  /s/ Robert M. Shaw                                   /s/ Craig Thor Kimmel
   Robert M. Shaw                                       Craig Thor Kimmel Esq.
   Holland & Knight (B)                                 Kimmel & Silverman, P.C.
   10 St. James Avenue                                  30 East Butler Pike
   11th Flr.                                            Ambler, PA 19002
   Boston, MA 02116                                     Phone: (215) 540-8888
   617-305-2018                                         Fax: (215) 540-8817
   Email: robert.shaw@hklaw.com                         Email: kimmel@creditlaw.com
   Attorney for the Defendant                           Attorney for the Plaintiff

   Date: April 6, 2021                                 Date: April 6, 2021
                                              -1-

                                    STIPULATION FOR DISMISSAL
         Case 1:21-cv-10150-NMG Document 8 Filed 04/06/21 Page 2 of 2




                              CERTIFICATE OF SERVICE

       I, Craig Thor Kimmel, Esquire, do certify that I served a true and correct copy of the

Stipulation of Dismissal in the above-captioned matter, upon the following via CM/ECF system:

  Robert M. Shaw
  Holland & Knight (B)
  10 St. James Avenue
  11th Flr.
  Boston, MA 02116
  617-305-2018
  Email: robert.shaw@hklaw.com
  Attorney for the Defendant


DATED: April 6, 2021                       /s/ Craig Thor Kimmel
                                           Craig Thor Kimmel Esq.
                                           Kimmel & Silverman, P.C.
                                           30 East Butler Pike
                                           Ambler, PA 19002
                                           Phone: (215) 540-8888
                                           Fax: (215) 540-8817
                                           Email: kimmel@creditlaw.com
                                           Attorney for the Plaintiff




                                            -2-

                                  STIPULATION FOR DISMISSAL
